Citation Nr: 0211683	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  99-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2002.

FINDINGS OF FACT

The veteran does not currently have any residuals of 
frostbite of the feet claimed to have been sustained during 
active service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
RO and the Board afforded the veteran an examination by a 
physician who is a specialist in cold injuries.  In addition, 
in a May 2001 letter, the RO notified the veteran that he 
should submit medical evidence of a current disability.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records are negative for any 
complaint, findings, or diagnose of a cold injury to the 
feet.  In a report of medical history for separation in 
December 1952, the veteran denied having or having had foot 
trouble.  At an examination for separation in December 1952, 
the veteran's lower extremities and skin were evaluated as 
normal.

The veteran asserted a claim of entitlement to service 
connection for residuals of frostbite of the feet in January 
1999.

At a VA examination in May 1999, the veteran stated that, in 
1951 in Korea, he sustained frozen feet when sleeping in the 
open.  He complained of cold feet all of the time.  A history 
of bilateral vein ligation stripping was noted.  Findings on 
examination included: loss of sensation on the plantar aspect 
of the right foot; loss of balance when walking with a cane 
due to lower extremity pain and weakness; prominent varicose 
veins on standing; valvular collapse on sitting down and 
putting the leg up, without thrombophlebitis; and cold 
sensation of the skin of the feet.  The diagnoses were lower 
extremity varicosities with arterial insufficiency due to 
arteriosclerosis and residual of frostbite of both feet, loss 
of sensation on the right foot.

In the remand of April 2001, the Board directed that the 
veteran undergo an examination by a physician who is a 
vascular specialist, who was requested to offer an opinion on 
the question of whether it was as likely as not that any 
existing residuals of a cold injury were etiologically 
related to the veteran's service.

In May 2002, the veteran was afforded a cold injury protocol 
examination by a physician who is a cold injury specialist.  
The veteran stated that he had experienced freezing of the 
feet in service in Korea.  It was noted that he had a history 
of peripheral vascular disease, status post femoral-popliteal 
bypass in the right leg in 1995.  On examination, the veteran 
had barely palpable femoral pulses, bilaterally.  He had no 
palpable popliteal pulses, posterior tibial pulses, or 
dorsalis pedis pulses.  He had very cold feet, bilaterally, 
but he had well-preserved warmth involving his ankles, 
proximally.  He had marked thinning of his skin and shininess 
of his skin on the distal bilateral lower extremities, as 
well as loss of all hair in his bilateral lower extremities.  
The diagnoses were mild peripheral arterial disease with 
previous right lower extremity bypass surgery and no cold 
injury neuropathy found.  The examiner stated an opinion that 
it was not at least as likely as not that the veteran's 
peripheral arterial disease resulted from cold weather 
exposure.

In May 2002, the veteran also underwent a VA neurological 
examination.  The examining neurologist found no peripheral 
neuropathy related to any cold exposure.

Upon consideration of the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence shows that the veteran does not currently have any 
medically identifiable residuals of the cold injury to his 
feet which he has claimed that he sustained in service.  The 
Board finds that the opinion of the cold injury specialist 
and the neurologist in May 2002 have more probative value 
than the findings of the VA examiner in May 1999 and thus are 
entitled to greater weight.  The Board accepts the findings 
of the cold injury specialist and the neurologist that the 
veteran does not have residuals of frozen feet.  As service 
connection presupposes a diagnosis of a current disease, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), and there 
is no diagnosis of current residuals of frostbite of the 
feet, entitlement to service connection for such a disability 
is not established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

  
ORDER

Service connection for residuals of frostbite of the feet is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

